This is an original petition for mandamus filed by leave of court in the name of the People, on the relation of Frank Baird, against the members of the State primary canvassing board, to compel them to issue to the petitioner a certificate of nomination as one of the republican candidates for the office of representative in the General Assembly for the twenty-fifth senatorial district at the primary election held on April 10, 1928. The cause was submitted too late for a decision prior to the November 6, 1928, election, but it is considered because of the public importance of the questions involved.
At said primaries the petitioner was a candidate for the republican nomination for that office and received the third largest number of votes among the six candidates for such nomination on the republican ticket. Under section 11 of the Primary Election act of 1927 the republican senatorial committee for that district on March 6, 1928, adopted a resolution by which it was determined that only two republican candidates should be certified for nomination, and *Page 284 
a properly certified copy of such resolution was duly filed, as required by said section. This is the basis of the refusal of the respondents to certify the nomination of the petitioner. It is the contention of the petitioner that section 11 is unconstitutional and that the action of the republican senatorial committee thereunder is void. These questions have been decided adversely to the petitioner in the case ofPeople v. Emmerson, 333 Ill. 606, which is conclusive of this case.
The writ of mandamus is therefore denied.
Writ denied.